Citation Nr: 1542575	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic sinusitis and allergies.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that he has had respiratory problems, to include chronic sinusitis and allergies, since service.

A November 2000 service treatment record shows that the Veteran presented with complaints of coughing for six days, sore throat, and headache.  A throat culture was taken and he was diagnosed with clinical tonsillitis. 

A later November 2000 private treatment record shows that the Veteran had been having a dry cough for a week.  He presented to Dr. Iradj Sharim and Dr. Khurram Zubair for treatment.  He denied having a sore throat, but complained of congestion.  He was diagnosed with acute pharyngitis.  

An October 2010 letter by Dr. Sharim indicates that the Veteran had been seen for almost 10 years in his office and had been treated multiple times for chronic allergy symptoms and upper respiratory infections.  He had been referred to and treated by an otolaryngologist for chronic sinusitis.  

In April 2013, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination.  He was diagnosed with chronic sinusitis.  The examiner noted that the Veteran started to develop nasal congestion with difficulty breathing after military service.  He had multiple nasal surgeries with private physicians for sinus drainage and nasal septal surgery.  He was under follow-up treatment.  The examiner stated that from the history of the Veteran, the condition started after military service.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's nasal sinusitis started after the service. 

A May 2013 DBQ report, submitted by the Veteran and prepared by Dr. N. Patel, indicates that the Veteran had been treated in his office for chronic sinusitis since 2010 and has had multiple treatments for his sinuses in 2001, 2002, and 2010.  He had been treated with several courses of nasal steroids and allergy medication.  Dr. Patel stated that possible revision surgery may be needed in the future.

The Veteran is competent to report in-service symptoms of a sinus disability, as well as the onset and nature of his sinus symptoms.  The Veteran's reports provide competent and credible evidence of a respiratory disorder during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of in-service respiratory/sinus symptoms, namely clinical tonsillitis, and a currently diagnosed sinus disorder.  

For these reasons, the Board finds that the April 2013 VA examiner's opinion is inadequate, and a new VA examination and opinion are needed to determine the etiology of the Veteran's current respiratory disorder.  38 U.S.C.A. § 5103A(d) (West 2014).  See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his respiratory problems, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, an effort should be made to obtain any records pertaining to ongoing respiratory treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given the opportunity to submit any private treatment records.

2. Following completion of the above, afford the Veteran a new VA respiratory examination with an appropriate clinician to determine the nature and etiology of his claimed respiratory disorder.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed. 

For any currently diagnosed sinus or other respiratory disorder, to include chronic sinusitis and allergies, the examiner should provide an opinion as to whether the disorder is, at least as likely as not (50 percent probability or more), of service onset, related to a disease or injury in service, to include his documented respiratory symptoms in service - namely his November 2000 treatment for tonsillitis, or otherwise related to military service. 
The Veteran's lay statements regarding continuity of symptomatology both during and since discharge from service should be discussed, particularly in light of the Veteran's acute pharyngitis diagnosis within one year of discharge from service.  The examiner should also address any other relevant evidence in the claims file, as appropriate, to specifically include an October 201 letter from Iradj Sharim, M.D.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

